DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on August 24, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 31, 33-35, 37-43, and 55-59 are pending and under consideration in this action. Claims 1-30, 32, 36, and 44-54 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 



Claim Objections
Claim 31 is objected to because of the following informalities:  “at the time of planting” in line 5 should be deleted as it appears to be redundant (claim 31 has been amended to add “at the time of planting” into line 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31, 33-35, 38-43, and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2005/0197252; of record), Yamashita 2015 (US 2015/0075239 A1; of record), and FAO (Chapter 3. Furrow Irrigation; of record).
A method for enhancing pre-emergent seed conditions, comprising:
placing one or more crop seeds in a furrow; and
applying a sugar into the furrow with said crop seeds at the time of planting such that the sugar is available to microflora in soil surrounding the crop seed when the furrow is closed at the time of planting, said application of sugar being independent of the crop seed placement, said sugar being applied at a rate of at least 25 pounds per acre and not to exceed 250 pounds of sugar per acre, wherein the sugar is selected from the group consisting of: a monosaccharide, a disaccharide, a polysaccharide, and combinations thereof.

Note: The rejection set forth herein below has been modified.

Yamashita discloses methods of treating a plant exposed to a phytotoxicant, which includes identifying a plant exposed to a phytotoxicant and applying an assimilable carbon-skeleton energy component-comprising composition to the identified plant. The composition may also include one or more of a macronutrient component, micronutrient component, vitamin/cofactor component, complexing agent, and microbe. The methods find use in a variety of different application in which a plant is phytotoxic or at least in danger of becoming phytotoxic due to exposure or potential exposure to a phytotoxicant (abstract; Yamashita claims 1 and 3). 
Yamashita discloses that many pesticides and other substances impart phytotoxic responses, i.e. subtle to distinct hindrances to the physiological functions to plants. Phytotoxicity can have severe consequences, including serious economic consequences, to both the affected plant and the grower. For example, phytotoxicity may result in crop losses, forced removal and replanting of crops, plant death, and in certain instances may render the soil unusable for crops for prolonged periods of time (para.0002-0005).
As disclosed above, Yamashita’s composition comprises an assimilable carbon skeleton energy (ACSE) component. The ACSE components that find use in the subject compositions are carbon-containing substances which provide a readily plant-assimilable source of both carbon and energy for the plant. Accordingly, the function of this component is to supply carbon skeleton for synthesis of proteins and other plant molecules and to supply energy for plant metabolism such that an ACSE component, when suitably assimilated or absorbed by the plant, may provide a source of energy and also a source of carbon skeleton from which, for example, proteins may be synthesized by the plant. As the carbon skeleton energy components are assimilable by a plant, they are water soluble component so as to be easily assimilable by a plant (para.0033). The ACSE is a C2-C14 compound or polymer thereof, such as a polysaccharide. Among the suitable compounds for use as the ACSE component include complex organic compositions such as molasses, and sugars such as sucrose, fructose, glucose, lactose, galactose, dextrose, maltose, and amylose (para.0034-0035; Yamashita claim 11). 
The ACSE component is present in an amount suitable to at least reduce the phytotoxic effects of a phytotoxicant contacted with a plant, where the ACSE component may provide for at least reduced phytotoxicity alone or may function in combination with other components in a composition. In many embodiments, the amount of ACSE component in a composition may range from about 0.1% to about 20% w/w (para.0036).
The composition may be aqueous or non-aqueous composition. The composition may be in solid form, semi-solid form, or liquid form (para.0038).
The compositions may be applied to the plant and/or to soil associated with the plant. In certain embodiments, the composition may be contacted with the soil by spraying, injecting, or flooding the soil with the composition. The amount of a given composition used during any one application will vary greatly depending on the nature of the plant and the number of plants to be treated (e.g. acreage), the nature of the composition, the environmental conditions, the particular phytotoxicant, the degree of phytotoxicity, etc. Where more than one plant is treated, e.g. where crops are treated, the amount that is applied based on acreage may range from about 10 gallons per acre to about 250 gallons per acre (para.0100, 0101). 
Embodiments also include soil remediation, e.g. soil bioremediation, and remedial spraying, e.g. in instances where soil is contaminated with a phytotoxicant. For example, at some point after planting in contaminated soil (e.g. from about 1 day to about 6 months after plant), a composition may be applied or distributed to the soil. In certain embodiments, suitable soil remediation will be accomplished in about 1 to about 10 applications (para.0104). 
Performing Yamashita’s method was able to achieve complete remediation of the toxicant in the soil (para.0347). The compositions employed in the method provide for significant improvement in terms of at least reduced phytotoxicity, e.g. improved plant health and the like relative to phytotoxicity observed prior to application of the compositions to a phytotoxicant-exposed plant, and are easy to prepare and use (para.0348). 
As discussed above, in an embodiment, the ACSE component is in the composition in an amount ranging from about 0.1% to about 20% w/w. In the case that that the ACSE is glucose, sucrose, fructose, or amylose and makes up 10% w/w of the composition, the following chart displays the approximate calculations of the range of amounts of the ACSE being applied (lbs/acre) when the composition is applied at a rate of 10-250 gal/acre:
ACSE
Density
(g/ml)
10% (w/w) of 10 gal/acre 
(1 gal/acre)
10% (w/w) of 250 gal/acre 
(25 gal/acre)
Glucose
1.56
13 lb/acre
325 lb/acre
Sucrose
1.59
13 lb/acre
331 lb/acre
Fructose
1.69
14 lb/acre
353 lb/acre
Amylose
1.50
13 lb/acre
313 lb/acre


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Furthermore, as Yamashita discloses an application range rate that is known to be suitable for remediation of the toxicant in the soil and providing significant improvement in terms of at least reduced phytotoxicity, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to optimize the application rate of the composition based on Yamashita’s disclosure of a suitable application rate based on factors such as the state of the soil at the time of planting and the type and amount of phytotoxicant in the soil in order to obtain the optimal growing environment for the planted crops. One of ordinary skill in the art would have a reasonable expectation of success in doing so as Yamashita discloses that the application rate may be varied based on art-recognized factors. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Yamashita discloses that the methods may be used on any number of different types of plants. Exemplary types of plants that may be treated using the method include: wheat, corn, soybean, sugar cane, potato, onion, tomato, and fruit and nut crops (para.0107, 0108).
Further, as discussed above, Yamashita discloses that the composition may also include one or more macronutrient components (reading on fertilizer) for plant nutrition, development, and growth. The number of macronutrient components present in the composition may range from about 1 to about 15 or more. Representative macronutrients are compounds that include one or more of (but which are not limited to): N, P, K, Ca, Mg, S, Cl, Na, C, H, and O (para.0045-0052; Yamashita claim 16, 17). 
Yamashita discloses that the compositions are prepared by combining the components (e.g. ACSE and macronutrients) together (para.0094).

With regards to the limitation in the instant claim 31 “such that the sugar is available to microflora in soil proximate the crops seeds at the time of planting,” Yamashita 2015 is relied upon as evidence for this limitation. The teachings of Yamashita 2015 are set forth herein below.
Yamashita does not appear to explicitly disclose placing one or more crop seeds in a furrow. FAO is relied upon for this disclosure. The teachings of FAO are set forth herein below.

Yamashita 2015 discloses soil amendment compositions used to improve soil. The compositions are aqueous compositions that include a carbon skeleton energy component (CSE); a macronutrient; a vitamin cofactor; a complexing agent; and at least one exotic micronutrient component, and an ionophore component (abstract; para.0068). The composition is introduced into the soil, and among the beneficial uses of Yamashita’s aqueous compositions are increasing indigenous soil microbe populations, control of soil borne pests and pathogens, improvement in mineral release, the enhancement of the decomposition of plant tissues and accelerated degradation of potentially toxic chemicals and/or allelopathic chemicals; and the like (para.0070, 0076).
Beneficial microbes whose population may be increased by the composition include bacteria, fungi, actinomycetes, various free-living invertebrates, and the like. Yamashita 2015 discloses that applying the composition to the soil results in at least a 2-fold increase, usually at least about a 20-fold increase and more usually at least about 40-fold increase in the microbe population in the treated soil (para.0079).
The CSE components are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. The CSE component provides a complex array of various carbon compounds such that a varied enzymology is induced in microbes present in the target soil. As such, CSE sources that favor ancestral, beneficial species, which normally carry complex enzyme systems (as opposed to more simplified forms hosted by facultative pathogens) are of interest. The CSE may be sugars, such as sucrose, fructose, glucose, lactose, galactose, dextrose, and maltose, and amylose (para.0015). The amount of CSE component in the composition ranges from about 5-75% w/w (para. 0017).
For soil amendment applications, the aqueous composition is introduced into the soil such that the desired concentration of the disparate components of the composition is obtained in the soil. Introducing the composition into the soil for soil amendment application results in a concentration of the CSE component in the soil that is at least about 5 ppm, and generally does not exceed about 200 ppm (about 10-400 pounds of the composition per acre1). The amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc. (para.0070-0071). 

FAO discloses that furrow irrigation in fields is suitable for many crops. FAO discloses that crops that would be damaged if water covered their stem or crown should be irrigated by furrows. Among the suitable crops that can be irrigated by furrow irrigation includes  corn, wheat, sugarcane, tomatoes, potatoes, and soybeans (pg.1-2, 3.1.1 Suitable crops; pg.4, 3.2 Furrow Layout; pg.5, Field length). Furrows can be used on most soil types (pg.4, 3.1.3 Suitable soils). FAO discloses that the location of plants in a furrow system is not fixed, but depends on the natural circumstances. If water is scarce, the plants may be put in the furrow itself to benefit more from the limited water. In areas with heavy rainfall, the plants should stand on top of the ridge in order to prevent damage as a result of waterlogging. For winter and early spring crops in colder areas, the seeds may be planted on the sunny side of the ridge. In hotter areas, seeds may be planted on the shady side of the ridge to protect them from the sun (pg.13, 3.5 Planting Techniques, Figure 44).

As discussed above, Yamashita discloses that their methods may be used with soybeans, corn, wheat, sugarcane, potatoes, and tomatoes. In light of FAO’s disclosure that these crops are known in the art to be planted in furrows, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yamashita with the teachings of FAO before the effective filing date of the instant invention, and plant the seeds of Yamashita’s aforementioned crops in furrows and apply Yamashita’s compositions to the furrows as disclosed by Yamashita above. One of ordinary skill in the art would have been motivated to do so in order to obtain not only the advantages of Yamashita’s compositions (e.g., soil bioremediation and reducing phytotoxicants in the soil where the crop seeds are planted, thus improving the growing environment of the planted seed), but also the benefit of addressing other environmental stresses disclosed by FAO such as limited water, excess water, lack of sun, or excess sun. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as FAO discloses that the seeds of Yamashita’s disclosed crops are known to be planted in furrows, which can be used on most soil types.
With regards to the limitation in the instant claim 31, “applying a sugar into the furrow with said crop seeds such that the sugar is available to microflora in soil surrounding the crops seed when the furrow is closed ,” as discussed above by Yamashita 2015, Yamashita’s assimilable carbon skeleton energy component (e.g., glucose, sucrose, amylose) provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. Because Yamashita’s composition comprises the aforementioned sugar(s), which is disclosed as being a readily assimilable source of both carbon and energy for promoting microbial proliferation, and the combined teachings of Yamashita and FAO, for the reasons set forth above, is fairly suggestive of applying Yamashita’s composition into the furrow where the seeds are planted (the composition may be contacted with the soil by spraying, injecting, or flooding the soil with the composition), thus providing the sugar to the microflora in the soil where the seed is planted, the combined teachings of Yamashita and FAO read on “applying a sugar into the furrow with said crop seeds…such that the sugar is available to microflora in soil surrounding the crops seed when the furrow is closed.”
With regards to the timing and application rate of the sugar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, as discussed above, Yamashita discloses that the ACSE components (e.g., glucose, sucrose, fructose, amylose, etc.) provide a readily plant-assimilable source of both carbon and energy for the plant and are p resent in an amount suitable to at least reduce the phytotoxic effects of a phytotoxicant contacted with a plant, where the ACSE component may provide for at least reduced phytotoxicity alone or may function in combination with other components in a composition. Yamashita 2015 further discloses that such components are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. Yamashita 2015 further discloses that such compositions may be applied to soil for soil amendments applications and compounds such as Yamashita’s ACSE component may be present in amount up to about 75% w/w, and discloses that introducing the composition into the soil for soil amendment application results in a concentration of the CSE component in the soil that is at least about 5 ppm, and generally does not exceed about 200 ppm (about 10-400 pounds of the composition per acre).
Yamashita and Yamashita 2015 also disclose that the amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc. In light of these disclosures by Yamashita and Yamashita 2015, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to optimize the application timing and amount of the CSE component (e.g., glucose, sucrose, fructose, amylose, etc.) being applied to the soil based on factors such as the nature of the soil at the time of planting, the amount of nutrients and beneficial soil microbes present in the soil prior to planting, etc., e.g., increasing the amount of ACSE component being applied if the nutrient level and population of beneficial soil microbes in the soil is low, applying at the time of planting if the soil is need of nutrients and beneficial soil microbes at the time of planting, etc., in order to obtain the optimal crop properties such as health and yield. Moreover, as evidenced by Yamashita’s disclosure of the greater amounts suitable for application when applied to crops, increasing the application rate the composition and ACSE component do not appear to be detrimental to the crops to be grown. Further, Yamashita discloses that the compositions may be applied a day after planting (i.e. when still a seed) and Yamashita 2015 discloses the compositions may be applied as a soil amendment, indicating that the composition is suitable for application prior to the emergence of the crops. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
With regards to the instant claim 59, in light of the instant Specification (e.g. P.G. Pub., para. 0042-0044, 0074), it appears that the seeds’ exposure to enhanced levels of carbon dioxide is a result of performing the application of the sugar within the claimed range. Because the combined teachings of the prior art references as discussed above is fairly suggestive of applying the claimed sugars at a range that overlaps with the instantly claimed ranges, absent evidence to the contrary, performing the method of the combined teachings of the prior art references will also provide the seeds in the method of the combined teachings of Yamashita and FAO with an enhanced level of carbon dioxide exposure compared to seeds absent the simultaneous application of sugar during planting.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2005/0197252; of record), Yamashita 2015 (US 2015/0075239 A1; of record), and FAO (Chapter 3. Furrow Irrigation; of record) as applied to claims 31, 33-35, 38-43, and 55-59, further in view of Curtis (Food Product Design; of record), and evidenced by Cargill (A world of sugar solutions; of record).
	Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the sugar is selected from the group recited in the instant claim 37.

The teachings of Yamashita, Yamashita 2015, and FAO, and the motivation for their combination as they apply to claims 31, 33-35, 38-43, and 55-59 are set forth above and incorporated herein.

	The combined teachings of Yamashita, Yamashita 2015, and FAO do not appear to explicitly disclose wherein the sugar is selected from the group recited in the instant claim 37. Curtis is relied upon for this disclosure. The teachings of Curtis are set forth herein below.

Curtis is relied upon for the disclosure of known sugars. Glucose, fructose, and galactose are common monosaccharides. Sucrose, lactose, and maltose are common disaccharides (pg.3, para.2). Other sources of mono- and disaccharides include corn syrup and high fructose corn syrup (HFCS). Curtis discloses that sugar can come in various other guises, such as granulated white sugar (pg.3, para.4). As evidenced by Cargill, granulated white sugar is sugar having a sucrose content of not less than 99.85% (pg.1, Granulated sugar). With regards to HFCS, Curtis discloses that HFCS contains 45-55% fructose, which is essentially the same amount of fructose as sucrose. HFCS also differs from sucrose in that it contains maltose and other higher-molecular-weight saccharides (pg.4, para.5). 
As discussed above, Yamashita discloses that sucrose and fructose are among the suitable sugars for their composition. In light of Curtis’s disclosure (evidenced by Cargill) that high fructose corn syrup is a liquid mixture of fructose and sucrose and granulated white sugar is sugar having a sucrose content of not less than 99.85%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further combine the teachings of Yamashita and FAO with the teachings of Curtis and use either HFCS or granulated white sugar as the sugar component in Yamashita’s composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because high fructose corn syrup is a liquid mixture of sucrose and fructose and granulated white sugar is sugar having a sucrose content of not less than 99.85%, and Yamashita discloses fructose and sucrose as suitable sugars to use in their composition.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that neither Yamashita nor Yamashita 2015 offer any disclosure, teaching, or suggestion regarding supplying sugar at a time of planting or that said sugar is available to microflora surrounding crop seeds as a furrow is closed at a time of planting. Applicant argues that Yamashita teaches either direct application to plants suffering phytotoxicity (post-emergent as opposed to the claimed pre-emergent seed conditions) or at a point subsequent to planting (e.g., from about 1 day to about 6 months after planting), wherein the furrow would be closed and the sugar would not be immediately available to microflora proximate the crop seeds.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Yamashita is directed to enhancing pre-emergent seed conditions as Yamashita’s composition is used for soil bioremediation and reduction of phytotoxicants in the soil where the crop seeds are planted, thus providing an improved growing environment for the planted seed (i.e. enhancing pre-emergent seed conditions). The combined teachings of Yamashita and FAO, for the reasons set forth in the rejections above, are fairly suggestive of applying Yamashita’s composition into the furrow where the seeds are planted while the seeds are still a seed (e.g., 1 day after planting (Yamashita)). As discussed above by Yamashita 2015, Yamashita’s assimilable carbon skeleton energy component (e.g., glucose, sucrose, amylose) provides a readily assimilable source of both carbon and energy for promoting microbial proliferation. Because Yamashita’s composition comprises the aforementioned sugar(s), which are disclosed as being a readily assimilable source of both carbon and energy for promoting microbial proliferation, and the combined teachings of Yamashita and FAO is fairly suggestive of applying Yamashita’s composition into the furrow where the seeds are planted while the seeds are still a seed, thus providing the sugar to the microflora in the soil where the seed is planted, the combined teachings of Yamashita and FAO reads on “applying a sugar into the furrow with said crop seeds…such that the sugar is available to microflora in soil surrounding the crops seed when the furrow is closed.”
With regards to Applicant’s argument regarding the furrow being closed, even if the furrows were closed, the furrows being closed does not, absent evidence to the contrary, necessarily preclude the sugar from being immediately available to microflora surrounding the crop seeds. Yamashita allows for, for example, spraying and injecting their composition into the soil so that the composition soaks into the soil or is injected into the soil where the seeds are planted. 
With regards to the timing and application rate of the sugar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, as discussed above, Yamashita discloses that the ACSE components (e.g., glucose, sucrose, fructose, amylose, etc.) provide a readily plant-assimilable source of both carbon and energy for the plant and are p resent in an amount suitable to at least reduce the phytotoxic effects of a phytotoxicant contacted with a plant, where the ACSE component may provide for at least reduced phytotoxicity alone or may function in combination with other components in a composition. Yamashita 2015 further discloses that such components are carbon containing substances which provide a readily assimilable source of both carbon and energy for promoting microbial proliferation. Yamashita 2015 further discloses that such compositions may be applied to soil for soil amendments applications and compounds such as Yamashita’s ACSE component may be present in amount up to about 75% w/w, and discloses that introducing the composition into the soil for soil amendment application results in a concentration of the CSE component in the soil that is at least about 5 ppm, and generally does not exceed about 200 ppm (about 10-400 pounds of the composition per acre).
Yamashita and Yamashita 2015 also disclose that the amount of aqueous composition that is used during any one application will vary depending on the nature of the soil, the nature of the composition, the environmental conditions, etc. In light of these disclosures by Yamashita and Yamashita 2015, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to engage in routine experimentation to optimize the application timing and amount of the CSE component (e.g., glucose, sucrose, fructose, amylose, etc.) being applied to the soil based on factors such as the nature of the soil at the time of planting, the amount of nutrients and beneficial soil microbes present in the soil prior to planting, etc., e.g., increasing the amount of ACSE component being applied if the nutrient level and population of beneficial soil microbes in the soil is low, applying at the time of planting if the soil is need of nutrients and beneficial soil microbes at the time of planting, etc., in order to obtain the optimal crop properties such as health and yield. Moreover, as evidenced by Yamashita’s disclosure of the greater amounts suitable for application when applied to crops, increasing the application rate the composition and ACSE component do not appear to be detrimental to the crops to be grown. Further, Yamashita discloses that the compositions may be applied a day after planting (i.e. when still a seed) and Yamashita 2015 discloses the compositions may be applied as a soil amendment, indicating that the composition is suitable for application prior to the emergence of the crops. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
 
Conclusion
Claims 31, 33-35, 37-43, and 55-59 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu et al. (Conversion of Parts per Million on Soil Test Reports to Pounds per Acre; pg.2, How to Convert Pounds per Acre to Parts per Million).